BioRestorative Therapies, Inc. 555 Heritage Drive, Suite 121 Jupiter, Florida 33458 August 25, 2011 United States Securities and Exchange Commission 450 Fifth Street N.W. Washington, DC20549 Re:BioRestorative Therapies, Inc. (formerly Stem Cell Assurance, Inc.) Amendment No. 1 to Form 10 Registration Statement Filed July 11, 2011 File No. 000-54402 Ladies and Gentlemen: Please be advised that Amendment No. 2 to the above referenced Form 10 Registration Statement will be filed with the Commission on or before September 6, 2011. Very truly yours, /s/ Mark Weinreb Mark Weinreb Chief Executive Officer
